                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BRENDA F. JUSTICE,
 Plaintiff,

 v.                                                           Case No. 19–CV–01197–JPG

 JOHNSON & JOHNSON, INC.,
 JOHNSON & JOHNSON SERVICES, INC.,
 JOHNSON & JOHNSON
 INTERNATIONAL,
 ETHICON INC.,
 ETHICON WOMEN’S HEALTH &
 UROLOGY,
 GYNECARE,
 ETHICON, LLC, and
 JOHNSON & JOHNSON,
 Defendants.


                                         JUDGMENT

       This matter having come before the Court, the parties having reached an arms-length

settlement, and the funds having been distributed,

       IT IS HEREBY ORDERED AND ADJUDGED that the claims against Defendants

JOHNSON & JOHNSON, INC., JOHNSON & JOHNSON SERVICES, INC., JOHNSON &

JOHNSON INTERNATIONAL, ETHICON INC., ETHICON WOMEN’S HEALTH &

UROLOGY,         GYNECARE, ETHICON, LLC, and JOHNSON & JOHNSON are

DISMISSED WITH PREJUDICE.

Dated: March 6, 2020                                 MARGARET M. ROBERTIE
                                                     CLERK OF COURT

                                      s/Tina Gray, Deputy Clerk
Approved by s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
